     Case 2:20-cv-02031-RFB-DJA Document 23 Filed 03/25/21 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    WILLIAM WADE,                                        Case No. 2:20-cv-02031-RFB-DJA
 7                           Plaintiff,
 8          v.                                             ORDER
 9    RICHLAND HOLDINGS, INC., et al.,
10                           Defendants.
11
            Presently before the Court is Defendant Richland Holdings Inc.’s Motion to Stay
12
     Discovery (ECF No. 15), filed on February 9, 2021. The Court denied expedited treatment on
13
     February 10, 2021, but stayed the noticed deposition and written discovery requests at issue.
14
     (ECF No. 17). Plaintiff filed a Response (ECF No. 21) on March 2, 2021 and Defendant filed a
15
     Reply (ECF No. 22) on March 16, 2021. The Court finds this matter properly resolved without a
16
     hearing. See Local Rule 78-1.
17
            Courts have broad discretionary power to control discovery. See, e.g., Little v. City of
18
     Seattle, 863 F.2d 681, 685 (9th Cir.1988). In deciding whether to grant a stay of discovery, the
19
     Court is guided by the objectives of Rule 1 to ensure a just, speedy, and inexpensive
20
     determination of every action. See Kidneigh v. Tournament One Corp., 2013 WL 1855764, at *2
21
     (D. Nev. May 1, 2013). “The Federal Rules of Civil Procedure do not provide for automatic or
22
     blanket stays of discovery when a potentially dispositive motion is pending.” Tradebay, LLC v.
23
     eBay, Inc., 278 F.R.D. 597, 600 (D. Nev. 2011). However, preliminary issues such as
24
     jurisdiction, venue, or immunity are common situations that may justify a stay. See Twin City
25
     Fire Ins. v. Employers of Wausau, 124 F.R.D. 653 (D. Nev. 1989); see also Kabo Tools Co. v.
26
     Porauto Indus. Co., 2013 WL 5947138, at *1 (D. Nev. Oct. 31, 2013) (granting stay based on
27
     alleged lack of personal jurisdiction); Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife,
28
     Case 2:20-cv-02031-RFB-DJA Document 23 Filed 03/25/21 Page 2 of 3




 1   288 F.R.D. 500, 506 (D. Nev. 2013) (granting stay based in part on alleged lack of subject matter

 2   jurisdiction). Further, motions to stay discovery pending resolution of a dispositive motion may

 3   be granted when: (1) the pending motion is potentially dispositive; (2) the potentially dispositive

 4   motion can be decided without additional discovery; and (3) the Court has taken a “preliminary

 5   peek” at the merits of the potentially dispositive motion to evaluate the likelihood of dismissal.

 6   See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013).

 7          A party seeking to stay discovery pending resolution of a potentially dispositive motion

 8   bears the heavy burden of establishing that discovery should be stayed. See, e.g., Turner

 9   Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (noting that a

10   stay of discovery may be appropriate where the complaint was “utterly frivolous, or filed merely

11   for settlement value.”); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). When

12   deciding whether to issue a stay, a court must take a “preliminary peek” at the merits of the

13   dispositive motion pending in the case. Tradebay, 278 F.R.D. at 602-603. In doing so, a court

14   must consider whether the pending motion is potentially dispositive of the entire case, and

15   whether that motion can be decided without additional discovery. Id. This “preliminary peek” is

16   not intended to prejudge the outcome, but to evaluate the propriety of a stay of discovery “with

17   the goal of accomplishing the objectives of Rule 1.” Id. (citation omitted). That discovery may

18   involve inconvenience and expense is not sufficient, standing alone, to support a stay of

19   discovery. Turner Broadcasting, 175 F.R.D. at 556. An overly lenient standard for granting

20   requests to stay would result in unnecessary delay in many cases.

21          After taking a preliminary peek at the pending Motion to Dismiss (ECF No. 5) and

22   associated briefing, the Court finds that Defendant has carried its heavy burden of establishing

23   that discovery should be stayed. The issues before the Court in the pending motion to dismiss do

24   not require further discovery and are dispositive of the entire case. Additionally, discovery is

25   expensive and resolving issues of statute of limitations at the earliest possible stage of litigation is

26   important. The Court is not convinced that Plaintiff will survive Defendant’s challenge, but

27   notes, of course, that its view “may be very different than how the assigned district judge will see

28   the . . . picture.” AMC Fabrication, Inc. v. KRD Trucking W., Inc., 2012 WL 4846152, *4 (D.


                                                   Page 2 of 3
     Case 2:20-cv-02031-RFB-DJA Document 23 Filed 03/25/21 Page 3 of 3




 1   Nev. Oct. 10, 2012). As such, the Court finds this is a case where a temporary stay of discovery

 2   will further the goal of judicial economy.

 3          IT IS THEREFORE ORDERED that Defendant Richland Holdings Inc.’s Motion to Stay

 4   Discovery (ECF No. 15) is granted.

 5          IT IS FURTHER ORDERED that in the event that the motion to dismiss is not granted in

 6   full, the parties shall file a stipulated proposed discovery plan and scheduling order no later than

 7   14 days after a decision on the pending motion to dismiss (ECF No. 5) is issued by the court.

 8

 9          DATED: March 25, 2021.

10

11                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 3 of 3
